DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal, Umar et al. "Posetrack: Joint multi-person pose estimation and tracking." Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition. 2017.
Consider claim 1, Iqbal discloses a system for tracking objects in a temporal sequence of digital images, the system being configured to: detect potential objects in the images, the detected potential objects being indicated as nodes (see section 3.1 para 1-2; “Given a video sequence F containing an arbitrary number of persons, we generate a set of body joint detection candidates…” “For multi-person pose tracking, we aim to identify the joint hypotheses that belong to an individual person in the entire video…”), identify pairs of neighboring nodes, such that for each pair the nodes of said pair potentially represent an identical object and their spatial and/or temporal relationship with each other is within a predetermined range (see section 3.1 para 3-4; “The temporal edges connect only joint hypotheses of the same joint type over two different frames…”), connect each pair of neighboring nodes with a first type edge (see fig. 2), identify at least one supplementary pair of distant nodes whose spatial and/or temporal relationship with each other exceeds the predetermined range (see section 3.1 para 4; “The temporal connections are not only modeled for neighboring frames, i.e. |f − f 0 | = 1, but we take also temporal relations up to τ frames into account…”), connect the pair of distant nodes with a supplementary second type edge (see section 5.1 para 3; “Instead of considering only neighboring frames for temporal edges, we also evaluate the tracking performance while introducing longer-range temporal edges of up to 3 and 5 frames…”), each of the first and second type edges being assigned a cost value The cost for a spatial or temporal edge is defined similarly by…”), and determine a track of an object in the temporal sequence of digital images based on a set of connected first type edges and at least one second type edge additionally connecting at least one of the nodes connected by the set of connected first type edges (see section 3.2 para 1; “By removing edges and nodes from the graph G = (D, E), we obtain several partitions of the spatiotemporal graph and each partition corresponds to a tracked pose of an individual person…”).
However, Iqbal does not explicitly disclose distant nodes.
Nevertheless, Iqbal discloses processing and detection over multiple frames.
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the multiple frame detection of Iqbal as a distant nodes in order to track people as they move further away from the camera and yield predictable results of tracking.
Consider claim 2 as applied to respective claims, Iqbal as modified discloses the at least one supplementary pair of distant nodes is identified such that the nodes of said supplementary pair potentially represents an identical object, or such that the nodes of said supplementary pair potentially represent different objects (see section 3.1; temporal edges).
Consider claim 3 as applied to respective claims, Iqbal as modified discloses the track is determined based on the cost values of the set of connected first type edges and/or the cost value of the at least one supplementary second type edge (see section 3.1-3.2; cost function).
claim 4 as applied to respective claims, Iqbal as modified discloses a neural network being configured to: assign each of the first and second type edges a cost value representing a probability whether the connected nodes represent an identical object or not (see section 3.1-3.2; cost function).
Consider claim 5 as applied to respective claims, Iqbal as modified discloses the neural network is further configured to: detect the potential objects in the images, the detected potential objects being indicated as nodes, identify the pairs of neighboring nodes, connect each pair of neighboring nodes, identify the at least one supplementary pair of distant nodes, and connect the pair of distant nodes (see section 3.1; temporal edges).
Consider claim 6 as applied to respective claims, Iqbal as modified discloses determining the track comprises: identifying a set of connected first type edges representing the track, and update the track based on the at least one second type edge (see section 3.1-3.2; cost function).
Consider claim 7 as applied to respective claims, Iqbal as modified discloses determining a track comprises: determining a graph having a plurality of components, wherein each component comprises a set of connected first type edges, and updating the graph by joining and/or cutting single components based on at least one supplementary second type edge, wherein each joined and/or cut component of the updated graph represents a track of an object (see section 3.1-3.2; cost function).
Consider claim 8 as applied to respective claims, Iqbal as modified discloses update the graph by joining single components to a merged component, in case at least 
Consider claim 9 as applied to respective claims, Iqbal as modified discloses update the graph by joining single components to the merged component, only in case the cost value of said at least one supplementary second type edge exceeds a predetermined threshold value (see section 3.1-3.2; cost function).
Consider claim 10 as applied to respective claims, Iqbal as modified discloses connect a pair of distant nodes with a second type edge, only in case said distant nodes are also connected by a set of connected first type edges (see section 3.1-3.2; cost function).
Consider claim 11 as applied to respective claims, Iqbal as modified discloses the spatial and/or temporal relationship of a pair of nodes is defined by the spatial and/or temporal distance of said pair of nodes to each other, and/or the predetermined range is defined by a predetermined spatial and/or temporal distance threshold (see section 3.1; temporal edges).
Consider claim 12 as applied to respective claims, Iqbal as modified discloses the predetermined range is defined such that the spatial and/or temporal relationship of a pair of nodes exceeds the predetermined range, in case at least one further node is identified between the pair of nodes potentially representing the identical object like said pair of nodes (see section 3.1-3.2; cost function).
Consider claim 13 as applied to respective claims, Iqbal as modified discloses the determination that nodes potentially represent an identical object is based on the cost value of the connecting edge, and/or the cost value of an edge is determined 

Examiner Note: See detailed rejection of independent claim 1 due similar subject matter of other independent claims.

Consider claim 14, Iqbal discloses a method of tracking objects in a temporal sequence of digital images, comprising the steps of: detecting potential objects in the images, the detected potential objects being indicated as nodes, identifying pairs of neighboring nodes, such that for each pair the nodes of said pair potentially represent an identical object and their spatial and/or temporal relationship with each other is within a predetermined range, connecting each pair of neighboring nodes with a first type edge, identifying at least one supplementary pair of distant nodes whose spatial and/or temporal relationship with each other exceeds the predetermined range, connecting the pair of distant nodes with a supplementary second type edge, each of the first and second type edges being assigned a cost value representing a probability whether the connected nodes represent an identical object or not, and determining a track of an object in the temporal sequence of digital images based on a set of connected first type edges and at least one second type edge additionally connecting at least one of the nodes connected by the set of connected first type edges (see section 3.2 para 1; “By removing edges and nodes from the graph G = (D, E), we obtain several partitions of the spatiotemporal graph and each partition corresponds to a tracked pose of an individual person…”).

Nevertheless, Iqbal discloses processing and detection over multiple frames.
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the multiple frame detection of Iqbal as a distant nodes in order to track people as they move further away from the camera and yield predictable results of tracking.
Consider claim 15 as applied to respective claims, Iqbal as modified discloses non-transitory computer readable medium including a computer program comprising instructions for executing the steps of the method when the program is executed by a computer (see section 3).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


March 21, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662